DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a first semiconductor logic element comprising - a field effect transistor of the first conductivity type hereinafter referred to as the first FET comprising a first source, a first drain, a first gate, and a first channel, and - a field effect transistor of the second conductivity type hereinafter referred to as the second FET comprising a second source, a second drain, a second gate, and a second channel; wherein the first semiconductor logic element comprises a first internal node wherein the first internal node is at least partly formed with the first drain and the second gate, wherein the first gate is hereinafter referred to as a first input, the first input corresponding to the input of the first semiconductor logic element, wherein the first input is configured to be coupled either to a first input logic potential or to a second input logic potential, wherein the second drain is referred to as a first output, the first output corresponding to the output of the first semiconductor logic element, wherein the second source is a source of the first semiconductor logic element, wherein the first semiconductor logic element is configured so that when the first source is arranged at a first source potential and when the second source is at a first output logic potential and when the first input is at the first input logic potential, then the first channel is arranged to be in a conductive state adjusting the first internal node to the first source potential and thereby causing the second channel to be in a nonconductive state thus enabling the first output to be either at the first output logic potential or at a second output logic potential, and wherein the first semiconductor logic element is further configured so that when the first source is arranged at the first source potential and when the second source is at the first output logic potential and when the first input is at the second input logic potential, then the first channel is arranged to be in a nonconductive state enabling the first internal node to adjust to a potential causing the second channel to be in a conductive state thereby adjusting the first output to the first output logic potential, and wherein at least one plate capacitor is arranged between the first input and the first internal node, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-22 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844